USCA1 Opinion

	




                            United States Court of Appeals                                For the First Circuit                                 ____________________        No. 96-1676                     CARLOS YAMIL AYBAR, MARIA I. MORALES-LABOY,                               Plaintiffs, Appellants,                                          v.                             DIGNA CRISPIN-REYES, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Jose Antonio Fuste, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                 Stahl, Circuit Judge,                                        _____________                     Aldrich and Campbell, Senior Circuit Judges.                                           _____________________                                 ____________________            Eduardo M.  Joglar  with whom  Esther  Crispin  was on  brief  for            __________________             _______________        appellants.            John F. Navares  with whom Lizzi  M. Portela  and Smith &  Nevares            _______________            _________________      ________________        were on brief for appellees.                                 ____________________                                    June 26, 1997                                 ____________________                      STAHL,  Circuit  Judge.   This appeal  concerns the                      STAHL,  Circuit  Judge.                              ______________            district  court's  dismissal  of  and  subsequent refusal  to            reconsider  plaintiffs-appellants' 42  U.S.C.    1983  claims            against two law enforcement  officials of the Commonwealth of            Puerto Rico.                                        Background                                      Background                      On  March 25, 1993, appellees Sonia Otero-Martinez,            Assistant  District  Attorney of  the Commonwealth  of Puerto            Rico, and Diana Crispin-Reyes,  a Commonwealth of Puerto Rico            police  officer, filed  criminal  charges  against  appellant            Carlos Yamil  Aybar for the commission  of sexual misconduct,            based on the allegations of a witness named Emily Rivera.  On            April 29,  1993, officer Crispin-Reyes visited  Aybar's place            of employment,  Wometco of Puerto Rico,  and informed Aybar's            superiors of  the charges against him.   Wometco subsequently            terminated  Aybar's  employment.    According  to Aybar,  his            termination  resulted from  Crispin-Reyes' visit  to Wometco.            On July  13, 1993, appellant Maria  I. Morales-Laboy, Aybar's            then  girlfriend  and  future wife  who  also  was a  Wometco            employee, resigned from her position at Wometco citing as the            cause   of  her   resignation   harassment  from   co-workers            concerning the charges against Aybar.  On  July 1,  1994, the            district court  of Puerto Rico dismissed  all charges against            Aybar.                                         -2-                                          2                      On July  1, 1994,  Aybar and Morales-Laboy  filed a            complaint  in   federal   district  court   naming   numerous            defendants and deriving from the prosecution of Aybar and his            subsequent  termination of employment.  The complaint charged            Otero-Martinez  and  Crispin-Reyes  with  violations  of  the            Federal Civil  Rights Act, 42  U.S.C.    1983, allegedly  for            malicious prosecution  of Aybar,  violation of  Aybar's right            not to  be  subject to  defamation, and  infringement of  his            right   to  secure  employment.     Morales-Laboy  alleged  a            continuous  tort and,  with Aybar,  injury to  their conjugal            relationship,  both stemming  from the alleged  violations of            Aybar's civil rights.  Aybar and Morales-Laboy also named the            Commonwealth of Puerto Rico,  Pedro Rossello (the Governor of            Puerto Rico), Pedro Pierluisi (the Attorney General of Puerto            Rico), and  Pedro Toledo  (the Puerto Rico  Superintendent of            Police) as  defendants both  in their  official and in  their            personal capacities.  On August  9, 1994, Aybar and  Morales-            Laboy amended the complaint to increase the damages sought.                       On  September  13,   1994,  the  Commonwealth   and            Pierluisi  (in  his  official  capacity) filed  a  motion  to            dismiss  the  claims  against  them  based  on  the  immunity            afforded by  the Eleventh Amendment to the  Constitution.  On            November 30,  1994, Rossello  and Pierluisi, in  his personal            capacity,  joined   the  motion   to  dismiss  and   filed  a            supplemental memorandum  in support thereof.   On February 7,                                         -3-                                          3            1995,  Toledo  also joined  the motion  to dismiss.   Neither            Otero-Martinez nor Crispin-Reyes joined in the motion.  Aybar            and Morales-Laboy failed to respond to the motion.                       On  March  15, 1995,  the  district  court for  the            district of Puerto Rico (Fuste,  J.) entered a final judgment            pursuant to  Fed. R. Civ. P.  12(b)(6) dismissing appellants'            complaint  against  all defendants,  including Otero-Martinez            and  Crispin-Reyes.    The  district  court  determined  that            appellants'   1983 claim  against all appellees for malicious            prosecution  did not state a claim for either a procedural or            a substantive due process violation.  The district court also            found  that although  appellants' actions  may  have violated            Aybar's  Fourth Amendment  rights,  the  applicable one  year            statute of  limitations barred this  claim.  With  respect to            appellants'  claimed  violation of  Aybar's  right  to secure            employment, Judge Fuste ruled that Aybar, as an employee of a            private  corporation, did  not  possess a  property  interest            protected by  the Fourteenth  Amendment.  The  district court            also concluded that defamation alone "cannot be the basis for            a claim under 42 U.S.C.   1983."  The court further indicated            that the  Eleventh Amendment barred appellants'  suit against            Puerto Rico,  Rossello, Pierluisi, and Toledo.   Finally, the            court held  that  appellants' claims  against  Otero-Martinez            were barred because  Otero-Martinez enjoyed absolute immunity            as a state prosecutor prosecuting the state's case.                                           -4-                                          4                      On March  31, 1995,  appellants filed a  motion for            reconsideration  of  this  judgment  claiming,   among  other            things, that the statute of limitations had tolled because he            was a minor during the relevant period.  On January 30, 1996,            the district court denied the  motion, again finding that the            statute of limitations barred the malicious prosecution claim            based on  the alleged  Fourth Amendment violation.   Although            the district court acknowledged that Aybar was a minor during            much of the  time preceding  the filing of  the complaint  (a            fact  which normally would toll the running of the statute of            limitations),  the  court  concluded  that  Aybar's  marriage            "emancipated" him  under Puerto Rico law,  and thus precluded            tolling.    The district court upheld its earlier rulings for            substantially the same reasons it previously had enunciated.                      Undaunted,  the  appellants  then filed  a  motion,            pursuant to Federal Rules of Civil Procedure 52(b) and 59(e),            to amend and reconsider the district court's January 30, 1996            order.1   In this motion, appellants contended that Aybar was            not married during  the period  between March  25, 1993  (the            date  of  Aybar's arrest)  and April  16,  1994 (the  date of                                            ____________________            1.  Rule 52(b)  states  in pertinent  part:   "On  a  party's            motion filed no later  than 10 days after entry  of judgment,            the court may  amend findings--or make additional  findings--            and  may amend  the  judgment accordingly.    The motion  may            accompany  a motion for  a new  trial under  Rule 59."   Rule            59(e) dictates:   "Any motion  to alter or  amend a  judgment            shall be  filed no  later than  10  days after  entry of  the            judgment."                                         -5-                                          5            Aybar's marriage to Morales-Laboy), and,  therefore, that his            minority status in  fact did toll the statute  of limitations            until the  latter date.  On  May 7, 1996, the  district court            denied  this motion.   Although  Judge Fuste  recognized that            Aybar  actually  was not  married  during  much of  the  time            preceding the  filing of the  complaint, he found  that Aybar            represented to the court  that in fact he was  married during            the relevant time by referring  to Morales-Laboy as his  wife            and claiming  injury to  their conjugal relationship.   After            reminding  the  appellants  of  their  duties  to  the  court            pursuant  to Fed. R. Civ. P. 11, the district court concluded            that  the  appellants  had  failed  to  demonstrate  that  it            "erroneously   assessed  their   averments."     This  appeal            followed.2                                  Standard of Review                                  Standard of Review                      Our standard  of review of a  dismissal pursuant to            Fed. R. Civ. P. 12(b)(6) is well  established.  We accept all            well-pleaded  facts  as  true  and  we  draw  all  reasonable            inferences in favor of the appellants.   See Washington Legal                                                     ___ ________________            Found.  v. Massachusetts Bar  Found., 993 F.2d  962, 971 (1st            ______     _________________________            Cir. 1993).  "Because a dismissal terminates an action at the            earliest  stages  of litigation  without a  developed factual            basis for  decision, we  must carefully  balance the  rule of                                            ____________________            2.  Aybar  and  Morales-Laboy  do  not  appeal  the  district            court's  dismissal as  to either  the Commonwealth  of Puerto            Rico or Rossello, Pierluisi, and Toledo.                                         -6-                                          6            simplified  civil pleadings  against our  need for  more than            conclusory  allegations."    Id.     As  we  previously  have                                         ___            explained, however, "once a motion to dismiss or a motion for            summary  judgment has  been granted,  the district  court has            substantial  discretion  in  deciding whether  to  reopen the            proceedings  in  order to  allow  the  unsuccessful party  to            introduce new material  or argue  a new theory."   Mackin  v.                                                               ______            City  of  Boston,  969  F.2d  1273,  1279  (1st  Cir.  1992).            ________________            "Consequently, we will overturn the trial court's decision on            such a matter only  if an appellant can persuade  us that the            refusal to grant favorable  reconsideration was a clear abuse            of discretion."  Id.;  see Vasapolli v. Rostoff, 39  F.3d 27,                             ___   ___ _________    _______            36 (1st  Cir. 1994)  (explaining  that "[w]e  review a  trial            court's  motion to  alter or  amend a  judgment for  manifest            abuse of  discretion"); Fragoso v.  Lopez, 991 F.2d  878, 886                                    _______     _____            (1st Cir. 1993) ("The trial court's decision on such a motion            will  be overturned only  if the appellant  convinces us that            the court committed a clear abuse of discretion.").                                      Discussion                                      Discussion                      To  determine the  scope of  this appeal,  we first            must resolve a threshold  issue.  Otero-Martinez and Crispin-            Reyes  argue that  Aybar appealed  only the  district court's            order of  May 7,  1996, denying their  second reconsideration            motion.  If  true, then  the only substantive  issue for  our            resolution entails  whether or not the  district court abused                                         -7-                                          7            its discretion in  determining that Aybar's Fourth  Amendment            claim  was barred  due to  the expiration  of the  statute of            limitations.  If, on the other hand, Aybar's notice of appeal            pertained  not only  to the May  7th order,  but also  to the            underlying judgment, then we must consider a number of issues            in addition to Aybar's Fourth Amendment claim.                      "Under Fed.  R. App.  P. 4(a) timely  motions under            Rules .  .   .  52(b)  and 59  suspend  the finality  of  the            original  judgment, and  the time  for appeal from  both that            judgment and denial of the motions runs from the entry of the            order  denying  the motions."    Fiore  v. Washington  County                                             _____     __________________            Community Mental  Health Ctr.,  960 F.2d  229, 234  (1st Cir.            _____________________________            1992);  see Fed. R. App. P. 4(a)(4)(B)  & (C).  In this case,                    ___            appellants    timely   filed    their   first    motion   for            reconsideration  of  the district  court's initial  March 15,            1995  order  dismissing their  claims.3    Subsequent to  the            district court's denial of  appellants' motion on January 30,            1996, appellants filed  a renewed motion  for reconsideration                                            ____________________            3.  Although  appellants  did not  label  this  a Rule  59(e)            motion   for  reconsideration,  "regardless   of  how  it  is            characterized, a post-judgment motion made within ten days of            the entry  of judgment  that questions  the correctness  of a            judgment  is properly construed as a motion to alter or amend            judgment under Fed. R.  Civ. P. 59(e)."  Skagerberg  v. State                                                     __________     _____            of  Okla., 797 F.2d 881,  883 (10th Cir.  1986); see Acevedo-            _________                                        ___ ________            Villalobos v.  Hernandez, 22 F.3d  384, 390 (1st  Cir. 1994).            __________     _________            The motion was timely  because Rule 59(e) provides  that "[a]            motion to alter  or amend  the judgment shall  be served  not            later  than 10 days after  entry of the  judgment."  See also                                                                 ___ ____            Fed. R. Civ. P. 6(a).                                           -8-                                          8            on  February 13, 1996.  Following the district court's May 7,            1996  denial  of  the  latter  motion   for  reconsideration,            appellants  appealed  to this  court on  May  16, 1996.   The            appellants  thus  followed   the  procedural  guidelines   to            preserve their appeal  of the  May 7th order.   See  Mariani-                                                            ___  ________            Giron v. Acevedo-Ruiz, 945 F.2d 1, 2 n.3 (1st Cir. 1991).            _____    ____________                      The appellants, however, did  not timely appeal the            underlying  judgment.  Fed.  R. App. P  4(a)(1) dictates that            "the notice of appeal required  by Rule 3 must be filed  with            the clerk of the district court within 30 days after the date            of entry of  the judgment or order appealed from."   While an            initial motion  for reconsideration filed within  ten days of            the entry of the final  judgment tolls the period in  which a            litigant must  file a notice of  appeal, see Fed. R.  Civ. P.                                                     ___            59(e); Fiore, 960 F.2d  at 234; Feinstein v. Moses,  951 F.2d                   _____                    _________    _____            16,   18   (1st  Cir.   1991),   a   subsequent  motion   for            reconsideration served  within ten days of  the order denying            the initial motion for reconsideration but more than ten days            after the entry of  the original judgment does not  toll "the            time for appealing from that judgment," Acevedo-Villalobos v.                                                    __________________            Hernandez,  22 F.2d 384, 389  (1st Cir. 1994);  see Glinka v.            _________                                       __________            Maytag  Corp., 90  F.3d  72,  74  (2d Cir.  1996)  ("Allowing            _____________            subsequent motions to repeatedly toll the filing period for a            notice  of  appeal  would  encourage  frivolous  motions  and            undermine a fundamental canon of our legal system, to promote                                         -9-                                          9            the finality of  judgments."); Wright v. Preferred  Research,                                           ______    ____________________            Inc.,  891 F.2d 886, 889 (11th Cir. 1990) ("Both the language            ____            and purpose of Rule 4(a)(4) indicate that the time for appeal            is  postponed  only  by  an  original  motion  of  the   type                                         ________            specified.  I.e.,  a motion to reconsider  an order disposing                        ____            of  such a  motion  will not  further  postpone the  time  to            appeal.") (quoting  9 Moore's Federal Practice    204.12[1]);            Charles  L.M. v. Northeast  Indep. Sch. Dist.,  884 F.2d 869,            _____________    ____________________________            870 (5th  Cir. 1989) ("[T]he  second motion was  a successive            motion  for  reconsideration,  condemned by  well-established            authority in this  and other circuits. . . .  [T]he filing of            the  second motion did not toll the running of the thirty-day            time for appeal . . . .").                      In   this  case,   the  district   court  dismissed            appellants' amended complaint on  March 15, 1995.  Appellants            filed their  initial motion for reconsideration  on March 31,            1996,  thus tolling Rule 4's  thirty day appeal  period.  The            district court denied  appellants' motion for reconsideration            on January 30, 1996.   Because the appellants'  second motion            for  reconsideration -- filed on February 13, 1996 -- was not            filed within ten days  of the initial judgment --  the thirty            day appeal period  of Rule 4  expired well before  appellants            filed their  May 16, 1997  notice of  appeal.   We thus  lack            appellate jurisdiction to consider  an appeal of the district            court's   March  15,   1995  dismissal  of   the  appellants'                                         -10-                                          10            complaint.  See Glinka, 90 F.3d at 74; Hernandez,  22 F.3d at                        ___ ______                 _________            390; Wright,  891 F.2d at 889; Charles L.M., 884 F.2d at 870-                 ______                    ____________            71.4                      Because this appeal  "concerns only the  Rule 59(e)            denial,5 the question properly before us is whether the trial                                            ____________________            4.  The  Charles L.M. court  explained the difference between                     ____________            an   initial  motion   for  reconsideration   and  successive            reconsideration motions  as follows:   "[W]here an  appellant            files a second motion to reconsider 'based upon substantially            the  same grounds as urged in the earlier motion,' the filing            of  the second motion does  not interrupt the  running of the            time for appeal, and the appeal must be dismissed."  884 F.2d            at 870 (quoting Ellis  v. Richardson, 471 F.2d 720,  721 (5th                            _____     __________            Cir. 1973) (per curiam)); see Hernandez, 29 F.3d at  390.  In                                      ___ _________            the   instant    case,   appellants'   second    motion   for            reconsideration returned to an issue raised unsuccessfully in            the first  motion for reconsideration, namely  the running of            the  statute of  limitations for  a    1983 action  in Puerto            Rico.  As the Charles L.M. court further explained, "there is                          ____________            no  tolling  where  an  order  'den[ies] timely  postjudgment                                            ________            motions under [rule 59] and leave[s] the original judgment in            effect and  unchanged.'"  Id.  (quoting Brown v.  United Ins.                                      ___           _____     ___________            Co., 807 F.2d  1239, 1242 (5th Cir. 1987) (per  curiam)).  In            ___            this  case, the  district court's  denial of  the appellants'            first motion  for reconsideration did not  alter its previous            dismissal  of their  complaint  because it  reached the  same            conclusion.  See Harrell  v. Dixon Bay Transp. Co.,  718 F.2d                         ___ _______     _____________________            123,  128  n.4  (5th  Cir. 1983)  (indicating  that  original            summary judgment  was unchanged by  amended judgment  because            both judgments denied all relief); 9 Moore's Federal Practice               204.12[1]   (indicating   that   in   order   for   second            reconsideration motion again to toll appeal period, the trial            court's  disposition of the first motion  "must result[] in a            judgment which is substantively  altered").  "The interest of            finality requires that parties generally get only one bite at            the  rule 59(e)  apple for  purpose of  tolling the  time for            bringing an appeal."  Charles L.M., 884 F.2d at 871.                                  ____________            5.  We note that appellants  argue that they clearly intended            to appeal the district  court's underlying dismissal of their            claims.    See  In  re  San  Juan  Dupont  Plaza  Hotel  Fire                       ___  _____________________________________________            Litigation, 45 F.3d 564,  567 (1st Cir. 1995) (ruling  that a            __________            "mistake  in designating a  judgment in the  notice of appeal            will not ordinarily result in a  loss of the appeal 'as  long                                         -11-                                          11            court abused its  discretion in  denying .  . .  [appellants'            second]   motion  to  vacate   the  judgment  of  dismissal."            Acevedo-Ruiz,  945 F.2d  at 3.   In  their second  motion for            ____________            reconsideration,  appellants argued  that the  district court            improperly ruled  that their Fourth Amendment  claim was time            barred on the grounds that one year had elapsed from the time            of Aybar's arrest and  that Aybar's marriage to Morales-Laboy            functioned to preclude application of the rule permitting the            one  year statute  of limitations  to be  tolled for  a minor            plaintiff   until   the   minor's   twenty-first   birthday.6            Appellants supplied  the district  court  with evidence  that            they were not  married until April 16,  1994, almost thirteen            months after Aybar's  arrest on March  25, 1993.   Appellants            insisted that the  one year statute of  limitations for their            Fourth  Amendment claim had not expired  because Aybar was an                                            ____________________            as  the  intent to  appeal from  a  specific judgment  can be            fairly inferred from the notice,  and appellee is not  misled            by the mistake'"  (quoting Kelly v.  United States, 789  F.2d                                       _____     _____________            94,  93 n.3 (1st  Cir. 1990))).   We  need not  evaluate this            assertion,  however, in  light of  our determination  that we            lack  appellate jurisdiction  to  consider an  appeal of  any            decision other than the May 7, 1996 order in this case.            6.  The applicable statute of limitations in this   1983 case            is one  year.  See  Muniz-Cabrero v. Ruiz,  23 F.3d  607, 610                           ___  _____________    ____            (1st Cir.  1994).   This one year  period is  tolled until  a            plaintiff's twenty-first  birthday  in  the  event  that  the            plaintiff is  a minor at the  time the action is  filed.  See                                                                      ___            P.R. Laws  Ann. tit.  32,    254(1) (1991).   If,  however, a            plaintiff  marries  while  still  a  minor,  the  statute  of            limitations  ceases to toll as  of the date  of the marriage.            See P.R. Laws Ann.  tit. 32,    932, 933  (1991); Martinez v.            ___                                               ________            Estado Libre Asociado, 110 P.P.R. 877 (1981).            _____________________                                         -12-                                          12            unemancipated  minor  during this  time  and,  therefore, the            statute of  limitations  was tolled  until  his  twenty-first            birthday on February 7, 1994.  Appellants indicated that they            filed  their complaint on July 1, 1994, less than five months            after Aybar turned twenty-one and thus more than seven months            before  the one  year  limitations period  would expire,  and            argued, therefore, that their claim was not time barred.                      The  district court  concluded that  the appellants            made representations  that led it  to believe that  they were            married at the time of the alleged constitutional violations.            Specifically,  appellants "alleged damages  to their conjugal            partnership. . . . Morales  alleged damages stemming from the            alleged  malicious prosecution  of her  husband."   Moreover,            according  to  the  district court,  appellants  had  several            opportunities to clarify their pleadings, but failed to do so            when  they amended  their complaint  or when  they  failed to            respond to the motion to dismiss.  Consequently, the district            court ruled that it "reasonably inferred that plaintiffs were            married at the time of the alleged incidents."                      We consider the district  court's decision in light            of the law governing the disposition of a Rule 59(e) motion.                       "Rule 59(e) allows a party  to direct the                      district   court's  attention   to  newly                      discovered   material   evidence   or   a                      manifest error of law or fact and enables                      the court  to correct its  own errors and                      thus    avoid    unnecessary    appellate                      procedures.   The rule does not provide a                      vehicle  for  a  party  to undo  its  own                                         -13-                                          13                      procedural  failures,  and  it  certainly                      does not allow a  party to introduce  new                      evidence or advance arguments  that could                      and  should  have been  presented  to the                      district court prior to the judgment.            Moro v.  Shell Oil  Co.,  91 F.3d  872, 876  (7th Cir.  1996)            ____     ______________            (citations omitted);  see Vasapolli, 39 F.3d  at 36-37; Hayes                                  ___ _________                     _____            v. Douglas Dynamics, Inc., 8 F.3d 88, 91 n.3 (1st Cir. 1993);               ______________________            F.D.I.C.  v.  World Univ.  Inc., 978  F.2d  10, 16  (1st Cir.            ________      _________________            1992);    National    Metal    Finishing    Co.,    Inc.   v.                      ______________________________________________            BarclaysAmerican/Commercial,  899  F.2d  119, 123  (1st  Cir.            ___________________________            1990).   In  this case,  we do  not question  that appellants            directed  the district court to a "manifest error of fact" in            their  second   reconsideration  motion:    Contrary  to  the            district court's determination,  appellants were not  married            during the period in question.                           That the appellants  illuminated an error of  fact,            however, does  not necessitate  that we reverse  the district            court's decision.    "Except for  motions to  amend based  on            newly discovered  evidence, the trial court  is only required            to  amend its findings of fact based on evidence contained in            the  record.   To do  otherwise  would defeat  the compelling            interest in  the finality of  litigation."  Fontenot  v. Mesa                                                        ________     ____            Petroleum Co., 791 F.2d 1207, 1219 (5th Cir. 1986); see Lyons            _____________                                       ___ _____            v. Jefferson  Bank & Trust,  793 F. Supp. 989,  991 (D. Colo.               _______________________            1992), aff'd  in part, rev'd in part, 994 F.2d 716 (10th Cir.                   _____________________________                                         -14-                                          14            1993).   In the instant  case, as in Fontenot  and Lyons, the                                                 ________      _____            district court                       drew  an  eminently reasonable  inference                      from  the  evidence  in  the  record  and                      relied  on that  inference in  making its                      findings  of fact.   That  other evidence                      not in the record may negate the                       [d]istrict [c]ourt's  inference is beside                      the point.     Blessed with the acuity of                      hindsight, [appellants]  .  . .  may  now                      realize that .  . . [they] did not make .                      . . [their] initial case as compelling as                      . . .     [they]  might have,  but .  . .                      [they] cannot charge the [d]istrict                      [c]ourt  with   responsibility  for  that                      failure through this Rule 52(b) motion.                          Fontenot, 791 F.2d at  1220; see Vasapolli, 39 F.3d  at 36-37            ________                     ___ _________            ("Unlike the  Emperor Nero,  litigants cannot fiddle  as Rome            burns.    A  party  who  sits  in silence[]  [and]  withholds            potentially  relevant information  .  .  .  does  so  at  his            peril."); Hayes, 8 F.3d at  91 n.3 (noting that "none of  the                      _____            information presented  [to the  district court in  support of            plaintiff's motion  for reconsideration] was new,  nor was it            unavailable  when the  summary  judgment  was filed");  World                                                                    _____            Univ.,  978 F.2d at 16  (indicating that there  was no reason            _____            why appellant could not have asserted its argument before the            district court and appellant's argument did not present newly            discovered evidence).7                                            ____________________            7.  We  recognize that this case  comes to us  as having been            dismissed pursuant to Rule 12(b)(6),  rather than Rule 56, at            which stage courts afford plaintiffs substantial  latitude to            develop  their claims.  See Acadia Motors, Inc. v. Ford Motor                                    ___ ___________________    __________            Co., 44 F.3d 1050, 1059 (1st Cir. 1995).  This fact, however,            ___            does not persuade  us that  in this case  the district  court                                         -15-                                          15                      In this case, as in Fontenot, Vasapolli, Hayes, and                                          ________  _________  _____            World  Univ.,  the  evidence  that  appellants  submitted  to            ____________            support  the argument  they advanced  for the  first time  in            their second  motion for reconsideration was  neither new nor            unavailable at  the time the district  court entered judgment            on March 15,  1995.   In their motion  to dismiss,  Rossello,            Pierluisi, and  Toledo argued  that the  one year statute  of            limitations period for appellants' Fourth Amendment claim had            expired.   The  appellants chose  not to defend  against this            motion,  and  thus  did  not  reveal the  fact  that  Aybar's            minority status tolled the  statute of limitations because he            and  Morales-Laboy   were  not  married  until  April  1994.8                                            ____________________            abused  its  discretion.    See  Hernandez,  22  F.3d  at 391                                        ___  _________            (upholding  district  court's  denial of  second  Rule  59(e)            motion seeking reconsideration of district  court's dismissal            pursuant to Rule 12(b)(6)); Figgie Int'l, Inc. v. Miller, 966                                        __________________    ______            F.2d  1178,  1180  (7th  Cir  1992)  (ruling,  in context  of            district court's initial dismissal pursuant to Rule 12(b)(6),            that "[b]ecause Figgie presented  no competent evidence  that            was   not   previously   available,  the   district   court's            [subsequent]  decision  denying  Figgie's  motion  under  the            traditional standards governing Rule 59(e) did not constitute            an abuse of discretion").            8.  At oral argument before this  court, appellants indicated            that Otero-Martinez and Crispin-Reyes did not join the motion            to  dismiss  and explained  that  appellants  did not  oppose            Rossello,  Pierluisi,  and  Toledo's    motion  because  they            desired to drop these three defendants from the suit.   It is            interesting to note, however, that in their  first Rule 59(e)            motion,   appellants   petitioned  the   district   court  to            reconsider  not  only  its sua  sponte  ruling  as  to Otero-                                       ___  ______            Martinez  and  Crispin-Reyes,  but  also  its  ruling  as  to            Rossello, Pierluisi, and Toledo.  Appellants' explanation for            their  failure to raise the evidence  of their marital status            before the  district court rendered  its judgment  dismissing            their claims thus is unpersuasive.                                              -16-                                          16            Appellants  did not  even mention  Aybar's marital  status in            their  first motion  for reconsideration,  in which  they did            assert that  Aybar's minority  status functioned to  toll the            statute of limitations.9   It was not until they  filed their            second  Rule   59(e)  motion  that  appellants  informed  the                                            ____________________            9.  Appellants, in fact, referred  to each other as "husband"            and "wife" in  this first Rule  59(e) motion, asserting  that            Morales-Laboy  "suffered not  only her  own humiliation  as a            wife but also suffered a sense  of loss of pride, self esteem            ____            [sic],  loss of husband's  income, as well as  the day by day                            _________            suffering  of her  husband's  own  humiliation, physical  and                               _________            mental anguish, depression and loss of reputation." (emphasis            added).                                         -17-                                          17            district  court that they were not married during the time in            question.10                      In light  of these circumstances, we  find that the            district  court  did  not  clearly abuse  its  discretion  in            denying appellants' second motion  for reconsideration.   See                                                                      ___            Vasapolli, 39 F.3d at 27; Hernandez, 22 F.3d at 391; Hayes, 8            _________                 _________                  _____            F.3d at 91 n.3;  Fragoso, 991 F.2d at 888;  World University,                             _______                    ________________            978 F.2d at 16;  Figgie Int'l, Inc. v. Miller, 966 F.2d 1178,                             __________________    ______            1180  (7th Cir. 1992);  Fontenot, 791 F.2d at  1220.  We thus                                    ________            affirm  the district  court's  decision to  deny  appellants'            second motion for reconsideration.                                            ____________________            10.  Appellants contend that they had no cause to provide the            evidence  of  their  marital  status prior  to  the  district            court's denial  of their first Rule 59(e) motion because they            had  no  reason to  believe  that  the district  court  would            determine  that  they  were  married  during  the  period  in            question.    Appellants assert  that  their pleadings  merely            indicated that they were  married at the time they  filed the            complaint and that Morales-Laboy  could claim injury to their            conjugal partnership before their marriage because they lived            as  common law  husband and  wife and  shared a  community of            goods at this  time.  See  P.R. Laws Ann.  tit. 31,     3622,                                  ___            3623, 3641(3) (1991); Caraballo Ramirez v. Acosta, 104 P.P.R.                                  _________________    ______            474, 481 (1975).  We doubt that the authority appellants cite            supports  the  conclusion that  they  constituted  common law            husband  and wife  during  the period  in question,  and thus            legitimately   could   claim   injury   to   their   conjugal            partnership.  We believe  the district court, considering the            pleadings in a light favorable  to the appellants, see Acadia                                                               ___ ______            Motors, 44 F.3d at 1059, reasonably concluded  that they were            ______            married at the  time of Aybar's  arrest.  We  do not need  to            delve into this  issue, however, because appellants'  failure            to adequately elucidate the relevant facts of the case either            when they faced a motion to dismiss or  when they filed their            first Rule  59(e) motion relieves  the district  court of  an            obligation to correct its erroneous factual determination  in            this case.  See Fontenot, 791 F.2d at 1220.                         ___ ________                                         -18-                                          18                      Costs to appellees.                       Costs to appellees                                         -19-                                          19